Title: To James Madison from Louis-André Pichon, 29 July 1802
From: Pichon, Louis-André
To: Madison, James


G. Town 29th july 1802
Mr. Pichon with his respects incloses to Mr. Madison some letters under the Seal of the National institute, adressed to the President, which he found among his dispatches from france, in the package which has been so long coming from Norfolk.
The inclosed extract of a dispatch of Mr. P. to the minister of foreign affairs, Mr. Pichon confidentially communicates to Mr. Madison and desires that it may be forwarded to the President. It was written, as the extract itself shows, in consequence of an intimation given to Mr. P. on the subject to which it relates.
 

   
   RC and enclosure (DNA: RG 59, NFL, France, vol. 1). For enclosure, see n. 2.



   
   No doubt these included François-André Vincent’s letter to Jefferson of 5 Nivôse an X (26 Dec. 1801) announcing Jefferson’s election to the Institut National de France, which the president received on 31 July 1802 (Jefferson’s Epistolary Record [DLC: Jefferson Papers]; Malone, Jefferson and His TimeDumas Malone, Jefferson and His Time (6 vols.; Boston, 1948–81)., 4:178–79).



   
   This extract of a letter from Pichon to Talleyrand, 29 Messidor an X (18 July 1802) (4 pp.; in French; mistakenly docketed by Brent as enclosed in Pichon to JM, 28 July 1802), explained the workings of the U.S. press, especially the brutal treatment often given to France and French officials.


